Title: From Jonathan Trumbull, Jr. to Simeon DeWitt, 8 June 1783
From: Trumbull, Jonathan, Jr.
To: DeWitt, Simeon


                  
                     Sir
                     Head Quarters 8th June 1783
                  
                  In Consequence of your Letter to me of the 4th instant, I have mentioned to the Commander in Chief your purpose to obtain permission for publishing a Map of the Seat of War in America—& his Excellency directs me to inform you, that the measure is perfectly agreable to him, and the proposition meets his full Approbation; it being his Wish to see it accomplished in an accurate Manner, & at as early a period as the nature of the performance will admit.
                  I am much obliged by your Care of my Letter to Mr Burral.  I am with much Regard--sir Your most hume Servt
                  
                     J. Trumbull Jur Secty
                     
                  
               